Exhibit 99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended September Year-to-Date September % Change % Change Consolidated – Operating Revenues $ $ 13.6% $ $ 11.9% Earnings Before Income Taxes 2.7% 23.1% Net Income Available to Common 3.5% 30.7% Alabama Power – Operating Revenues $ $ 7.1% $ $ 8.5% Earnings Before Income Taxes 0.4% 12.8% Net Income Available to Common -0.8% 11.6% Georgia Power – Operating Revenues $ $ 12.9% $ $ 10.8% Earnings Before Income Taxes 6.6% 23.0% Net Income Available to Common 8.3% 28.1% Gulf Power – Operating Revenues $ $ 28.0% $ $ 24.0% Earnings Before Income Taxes 70 65 8.2% 18.1% Net Income Available to Common 43 41 4.1% 90 11.7% Mississippi Power – Operating Revenues $ $ -1.1% $ $ 0.2% Earnings Before Income Taxes 53 58 -8.2% -15.8% Net Income Available to Common 34 35 -3.7% 64 75 -14.4% Southern Power – Operating Revenues $ $ 25.9% $ $ 15.6% Earnings Before Income Taxes 93 -14.2% -23.6% Net Income Available to Common 62 67 -8.3% -15.9% Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
